Citation Nr: 0027714	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-13 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from May 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.


REMAND

The veteran's service medical records are negative for 
complaints or findings related to peripheral vascular 
disease.  A July 1967 separation examination report notes a 
normal clinical evaluation of the vascular system.

VA medical records show treatment for peripheral vascular 
disease from January to May 1998.  The veteran was admitted 
to a VA hospital in January 1998 with complaints of right 
foot tenderness, redness and pain following a right big 
toenail removal three weeks earlier.  He reported leg pain 
after walking for approximately 10 minutes, calf pain, and a 
"burning pain" in both feet.  He provided a 30-year history 
of smoking two packs of cigarettes per day.  The veteran was 
started on a course of antibiotic treatment, but underwent a 
right great toe amputation in February 1998, when the toe 
became gangrenous.  Postoperative pulses remained weak in the 
right leg, and an angiogram revealed bilateral popliteal 
aneurysms.  A bypass popliteal to popliteal graft was 
performed later that month.  The veteran underwent a second 
debridement in March 1998, when a scab formed over the right 
great toe amputation site.  He was discharged later that 
month.

An April 1998 VA hospital report indicates that the veteran 
was re-admitted earlier that month with complaints of 
persistent pain in the right great toe amputation site, which 
increased in severity with standing.  He was put on 
intravenous antibiotics, and his toe was treated with wet-to-
dry dressing changes.  A popliteal-plantar bypass was 
subsequently performed.

The following month, the veteran sought treatment for severe 
pain at the site of his right great toe amputation.  
Progressive vascular insufficiency was diagnosed.  The 
veteran was admitted for evaluation for a right below the 
knee amputation.

A May 1998 VA examination revealed a purplish discoloration 
of the skin of the right lower extremity.  Pulses were not 
palpable in the right lower extremity.  The right foot was 
noted to be extremely tender with swelling and partially 
healed recent incisions.  The diagnostic impression was 
status post right great toe amputation, severe peripheral 
vascular disease with bilateral popliteal aneurysms, and 
status post right popliteal-popliteal bypass.

The veteran filed a claim of entitlement to service 
connection for peripheral vascular disease on June 15, 1998.  
Therein, he explained that he became addicted to nicotine 
while smoking during basic training in 1964.  The veteran 
reported that he was admitted to the VAMC in San Francisco, 
California for a below the knee amputation the day after his 
May 1998 VA examination, and maintained that it resulted from 
a loss of circulation in his lower extremity "caused by 
addiction to smoking on active duty."  He indicated that he 
was currently receiving treatment from the San Francisco 
VAMC.

A Tobacco Product Use History Questionnaire, submitted by the 
veteran later that month, notes that he started smoking 
cigarettes in October 1963.  The veteran reported that he 
smoked one pack of cigarettes per week prior to service, one 
to two packs of cigarettes per day during service, and more 
than two packs of cigarettes per day following his discharge 
from service.  He related that peripheral vascular disease 
was diagnosed in September 1997, and his right leg was 
amputated below the knee in May 1998.

In a September 1998 rating decision, the RO noted that the 
veteran's claim was subject to 38 U.S.C.A. § 1103, and denied 
service connection for peripheral vascular disease.  The 
veteran filed a notice of disagreement (NOD) with this 
decision in April 1999.  He reiterated that he was admitted 
to the VAMC for a right leg amputation the day after his May 
1998 VA examination, and explained that he was unaware that 
the law regarding cigarette smoking claims had changed while 
he was recovering from this surgery.  He asserted that a 
representative at the VAMC failed to assist him in filing his 
claim.

According to an April 1999 statement from the veteran's 
sister, he was a "staunch non-smoker" prior to service, but 
began smoking cigarettes during active duty.  She reported 
that he had been a "heavy smoker of non-filter cigarettes 
since that time."  An April 1999 statement from the 
veteran's brother reiterates that the veteran was a non-
smoker prior to service.

The following month, the RO continued the denial of service 
connection for peripheral vascular disease.

The veteran submitted a substantive appeal (Form 9) in June 
1999, perfecting his appeal.  Therein, he maintained that his 
peripheral vascular disease was the "direct result" of 
smoking cigarettes during service, and indicated that smoking 
was "encouraged by the military while [he] was on active 
duty."  He reported that he discussed his claim with a 
representative of the VA Medical Center (VAMC) while 
hospitalized for a right leg amputation, but noted that he 
was not in his hospital bed when the representative returned 
to discuss the matter further.  The veteran explained that he 
was "in no shape to go looking for him due to [his] recent 
amputation."  He stated that he filed his claim for service 
connection for peripheral vascular disease following his 
discharge from the hospital.

Private medical records reflect treatment for peripheral 
vascular disease from August 1998 to July 1999.

In July 1999 correspondence, Dr. K.K. noted that the 
veteran's "severe total body vascular disease" required 
amputation of his leg, and a coronary artery bypass graft 
operation.  He explained that the veteran experienced 
blockage in the artery to his remaining leg, and indicated 
that he would "face this problem the rest of his life."  
The physician reported that "his risk factors most notably 
include continued smoking."

According to a July 1999 report from Dr. P.C., the veteran 
underwent percutaneous intervention in August 1998, and 
coronary bypass grafting surgery was performed in January 
1999.  The veteran reportedly experienced severe left lower 
extremity claudication in July 1999, and underwent a 
percutaneous transluminal angioplasty of the left popliteal 
artery to prevent limb loss.  The physician explained that 
"all of these vascular problems," including peripheral 
vascular disease and coronary artery disease, were secondary 
to "a generalized atherosclerotic process."  He opined that 
cigarette smoking "directly contributed to the development 
and progression of both his coronary and peripheral vascular 
disease," and concluded that there was a direct relationship 
between tobacco abuse and vascular disease.

The RO continued the denial of service connection for 
peripheral vascular disease in October 1999.

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

The Board notes that the RO properly considered the claim for 
service connection for peripheral vascular disease both on 
the basis of direct incurrence or aggravation in service and 
on the basis that the disability was causally related to the 
use of tobacco that was related to service.  Subsequent to 
the RO determination as to the first theory of entitlement, 
the United States Court of Appeals for Veterans Claims held 
in McCormick v. Gober, No. 98-48 (U.S. Vet. App. Aug. 18, 
2000), that the provisions of VBA Letter 20-99-60 issued by 
the VBA Under Secretary for Benefits on August 30, 1999, was 
a substantive instruction creating an exception under 38 
U.S.C.A. § 5107(a) to the requirement that the claimant 
submit a well grounded claim, and that this instruction was 
binding on the Board under 38 U.S.C.A. § 7104(c) (West 1991).  
Under the VBA Letter, the Department must obtain VA medical 
center records in all cases.  Based on a detailed review of 
the record, it appears that there may be additional VA 
medical center treatment records that have not been 
associated with the claims folder.  In the veteran's June 
1998 claim, he reported that he was hospitalized at the VAMC 
in San Francisco, California from May to June 1998 for a 
right below the knee amputation.  In addition, he indicated 
that he was currently receiving treatment from the facility 
for his peripheral vascular disease.  The veteran has alleged 
that these records may contain relevant evidence.  The Board 
finds that an effort to obtain these records is necessary as 
they may be highly relevant to the disposition of the 
veteran's claim.

The Board notes that the veteran apparently alleges that he 
would have filed a claim for service connection for a 
disability related to the effects of tobacco products prior 
to the effective date of the Public Law 105-178, June 9, 
1998, that added section 1103 of title 38, had a VA employee 
provided prompt assistance and instruction.  To the extent 
the veteran is attempting to raise a claim of entitlement 
under a theory of equitable tolling, the Board must point out 
that to succeed in such a claim, the veteran must show that 
he "has actively pursued his judicial remedies by filing a 
defective complaint during the statutory period or [he has] 
been induced or tricked into missing the statutory 
deadline." [Citations omitted.]  McCay v. Brown, 106 F.3d 
1577, 1582 (Fed. Cir. 1997).   On the facts of this case as 
they currently are shown to exist, it would appear to be 
essential that the claimant demonstrate that the VA employee 
was aware of the significance of the legislative provision as 
it pertained to the veteran's claim and its effective date, 
and that with this knowledge the VA employee induced or 
tricked the veteran into missing the filing date.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for peripheral 
vascular disease that are not currently a 
part of the record.  In particular, the 
RO's attention is directed to the 
veteran's statements regarding 
hospitalization at the VAMC in San 
Francisco, California from May to June 
1998 for a right below the knee 
amputation.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that all reasonable steps have 
been taken to secure any outstanding 
medical records identified by the 
veteran.  Stegall v. West, 11 Vet. App. 
268 (1998).

4.  After the completion of any 
development deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
peripheral vascular disease.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


